    Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 1 of 7 PageID #: 284




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

    AMERICAN PATENTS, LLC,                                      §
                                                                §
    v.                                                          §   CIVIL ACTION NO. 4:18-CV-00672
                                                                §   JUDGE MAZZANT
    HUAWEI DEVICE USA, INC., HUAWEI                             §
    DEVICE (DONGGUAN CO., LTD., and                             §
    HUAWEI DEVICE CO., LTD.                                     §
    .                                                           §


                                            SCHEDULING ORDER

        The Court, after reviewing the case management report required by Federal Rule of Civil
Procedure 26(f), and conferring with the parties either by e-mail or scheduling conference, enters
this case-specific order which controls disposition of this action pending further order of the Court.
The following actions shall be completed by the date indicated.1

            March 15, 2019                    Plaintiff to identify claims asserted against each Defendant
                                              and accused products

             April 19, 2019                   P.R. 3-1 Disclosure of Asserted Claims and Infringement
                                              Contentions (and P.R. 3-2 document production) to be
                                              served.

             April 19, 2019                   Deadline to add parties.

             May 24, 2019                     P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
                                              production) to be served. To extent not already required to
                                              be disclosed, exchange Mandatory Disclosures on all issues,
                                              including damages.
             May 31, 2019                     Parties to exchange proposed terms for construction and
                                              identify any claim element governed by 35 U.S.C. § 112,
                                              ¶ 6 (P.R. 4-1).

         September 19, 2019                   Privilege Logs to be exchanged by parties (or a letter to the
                                              Court stating that there are no disputes as to claims of
                                              privileged documents).



1
  If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
first federal court business day following the deadline imposed.

                                                            1
Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 2 of 7 PageID #: 285



       June 21, 2019        Parties to exchange preliminary proposed claim
                            construction and extrinsic evidence supporting same (P.R.
                            4-2).

        June 4, 2019        Parties’ final amended pleadings.
                            (A motion for leave to amend is required.)

       June 28, 2019        Joint Claim Construction and Prehearing Statement to be
                            filed (P.R. 4-3). Provide an estimate of how many pages are
                            needed to brief the disputed claims.

       June 25, 2019        Response to amended pleadings.

       July 12, 2019        Completion date for discovery on claim construction (P.R.
                            4-4).

       July 23, 2019        Opening claim construction brief (P.R.4-5(a)).

      August 21, 2019       Submit technology synopsis (both hard copy and disk).

      August 13, 2019       Responsive claim construction brief (P.R. 4-5(b)).

      August 20, 2019       Reply claim construction brief (P.R. 4-5(c)).

      August 16, 2019       Parties to file joint claim construction and chart (P.R. 4-
                            5(d)). Parties shall work together to agree on as many claim
                            terms as possible.

      August 26, 2019       Claim construction hearing at 9:00 am at the Paul Brown
                            United States Courthouse, 101 E. Pecan Street, Sherman,
                            Texas.

     September 5, 2019      Deadline for Initial Mandatory Disclosure of all persons,
                            documents, data compilations, and tangible things, which
                            are relevant to a claim or defense of any party and which has
                            not previously been disclosed. This deadline is not an
                            extension of earlier deadlines set out in this court’s order or
                            that Patent Rules, nor an excuse to delay disclosure of
                            information. It is a catchall deadline for provision of all
                            remaining information that may be relevant to a claim or
                            defense of any party at trial.




                                       2
Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 3 of 7 PageID #: 286



       October 3, 2019      Parties with burden of proof to designate Expert Witnesses
                            other than claims construction experts and provide their
                            expert witness reports, to include for ALL experts all
                            information set out in Rule 26(2)(B).

      October 31, 2019      Comply with P.R. 3-7 on designation of willfulness
                            opinions.

      October 31, 2019      Parties designate expert witnesses on issues for which the
                            parties do not bear the burden of proof, and provide their
                            expert witness report, to include for ALL experts all
                            information set out in Rule 26(2)(B).

                            Objections to any expert, including Daubert motions, shall
                            be filed within 3 weeks of the Expert Report disclosure.
                            Such objections and motions are limited to ten pages.

     November 12, 2019      Discovery deadline. All discovery must be served in time
                            to be completed by this date.

     November 14, 2019      Deadline to file dispositive motions and any other motions
                            that may require a hearing. Regardless of how many
                            dispositive motions a party files, each party is limited to a
                            total of sixty pages for such motions. Each individual
                            motion shall comply with Local Rules CV-7.

                            Responses to motions shall be due in accordance with Local
                            Rule CV-7(e).

     September 26, 2019     Mediation deadline.

      February 28, 2020     Notice of intent to offer certified records.

      February 28, 2020     Counsel and unrepresented parties are each responsible for
                            contacting opposing counsel and unrepresented parties to
                            determine how they will prepare the Joint Final Pretrial
                            Order (See www.txed.uscourts.gov) and Proposed Jury
                            Instructions and Verdict Form (or Proposed Findings of Fact
                            and Conclusions of Law in nonjury cases)).




                                       3
Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 4 of 7 PageID #: 287



       March 2, 2020        Video Deposition Designations due. Each party who
                            proposes to offer a deposition by video shall serve on all
                            other parties a disclosure identifying the line and page
                            numbers to be offered. All other parties will have seven
                            calendar days to serve a response with any objections and
                            requesting cross examination line and page numbers to be
                            included. Counsel must consult on any objections and only
                            those that cannot be resolved shall be presented to the court.
                            The party who filed the initial Video Deposition
                            Designation is responsible for preparation of the final edited
                            video in accordance with all parties’ designations and the
                            court’s rulings on objections.

       March 4, 2020        Motions in limine due.

                            File Joint Final Pretrial Order (See www.txed.uscourts.gov).
                            Exchange Exhibits and deliver copies to the court. At this
                            date, all that is required to be submitted to the court is a
                            hyperlinked exhibit list on disk (2 copies) and no hard
                            copies.

                            If Parties will be requesting daily copy of the transcript
                            during trial, they must notify the Court’s court reporter, Jan
                            Mason, at Jan_Mason@txed.uscourts.gov, by this date.

       March 20, 2020       Responses to motions in limine due.

                            File objections to witnesses, depositions extracts, and
                            exhibits, listed in pre-trial order. This does not extend the
                            deadline to object to expert witnesses. If numerous
                            objections are filed, the court may set a hearing prior to
                            docket call.

                            File Proposed Jury Instructions and Form of Verdict (or
                            Proposed Findings of Fact and Conclusions of Law).

        April 3, 2020       Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                            United States Courthouse located at 101 East Pecan Street
                            in Sherman, Texas.

            TBD             Jury selection and trial at 10:00 a.m. at the Paul Brown
                            United States Courthouse located at 101 East Pecan Street
                            in Sherman, Texas.




                                       4
Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 5 of 7 PageID #: 288



The Court’s modifications to P.R. 3-1 and P.R. 3-3 are set out below:

       P.R. 3-1(g):   If a party claiming patent infringement asserts that a claim element is a

       software limitation, the party needs only to identify the elements as a software limitation
       in its initial compliance with P.R. 3-1, but does not need to identify where such limitation
       is met in the Accused Instrumentality. At the latest, the party opposing a claim of patent
       infringement shall produce source code within 30 days of the initial P.R. 3-1 disclosures.
       After receipt of the source code for the Accused Instrumentality, the party is permitted 60
       days to supplement P.R. 3-1 disclosure to identify, with specificity, the source code of the
       Accused Instrumentality that allegedly satisfies the software claim elements. The party
       claiming patent infringement shall identify, on an element-by-element basis for each
       asserted claim, what source code of each Accused Instrumentality allegedly satisfies the
       software limitations of the asserted claim elements. Any such agreements shall be
       submitted to the court in camera. This is not an invitation for the party opposing a claim of
       patent infringement to delay in producing source code. P.R. 3-1(g) does not allow Plaintiff
       the opportunity to modify or amend any non-software claim contentions.

       Defendants are reminded that they have the obligation to produce source code possessed
       by third parties, if they have the right of control over this code. See Sensormatic Elecs.
       Corp. v. WG Sec. Prods., Inc., 2006 WL 5111116, at *1 (E.D. Tex. Feb. 9, 2006). Within
       seven days after Plaintiff identifies any elements as software limitations in initial
       compliance with P.R. 3-1, Defendants shall produce the source code is within their
       possession, custody, and control. To the extent that source code is not within a particular
       Defendant’s possession, custody, and control, that Defendant shall notify Plaintiff and file
       with the court declarations and/or affidavits from its representative(s) and counsel attesting
       to the scope of the search and documents and source code produced in compliance with
       this Order. These declarations and/or affidavits shall also state with particularity all efforts
       made to acquire documents and source code from any company affiliated with or having a
       relationship with that Defendant to manufacture or distribute any accused product. That
       Defendant also must turn overall documents relevant to its corporate relationship with these
       companies. Upon receipt of such notification, Plaintiff shall immediately begin the
       subpoena process to obtain the source code at issue. If, upon a showing that the above
       requirements have been fulfilled and source code still cannot be obtained from a third party
       before a deadline, the court may entertain a request for extension of that deadline.

       P.R. 3-3(e): If a party claiming patent infringement exercises the provisions of P.R. 3-
       1(g), the party opposing a claim of patent infringement may serve, not later than 30 days
       after receipt of a P.R. 3-1(g) disclosure, supplemental “Invalidity Contentions” that amend
       only those claim elements identified as software limitations by the party claiming patent
       infringement.


                                                  5
 Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 6 of 7 PageID #: 289



                                     SCOPE OF DISCOVERY

        Modification. Taking into account the needs of the case, the amount in controversy, the
parties’ resources, the importance of the issues at stake in the litigation, and the importance of the
proposed discovery in resolving the issues, the Court modifies the parameters of discovery in the
following respects. See Fed. R. Civ. P. 26(b)(2).

       Disclosure. The parties are reminded of the requirement, set out in this court’s Initial Order
Governing Proceedings, to have already disclosed, without awaiting a discovery request,
information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely to
have, and documents containing, information “relevant to the claim or defense of any party.”

       If there are any questions about whether information is “relevant to the claim or defense of
any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the information
required to be disclosed by order of this court or by the Federal Rules of Procedure, will not, unless
such failure is harmless, be permitted to use such evidence at trial, hearing or in support of a
motion.

        Electronic Discovery. The parties shall produce information in searchable TIFF format,
unless the parties agree otherwise.

       Source Code Preservation. Defendants shall maintain full and complete copies of all
previous iterations of source code.

       The parties are excused from the pretrial disclosure requirements set forth in Federal Rule
of Civil Procedure 26(a)(3) as such disclosure is cumulative of this Court’s pre-trial order
procedures.

                                     DISCOVERY DISPUTES

         In the event the parties encounter a discovery dispute, no motions to compel may be filed
until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local Rule
CV-7(h). If the parties are unable to resolve the dispute without court intervention, the parties
must then call the Court’s chambers to schedule a telephone conference regarding the subject
matter of the dispute prior to filing any motion to compel. After reviewing the dispute, the Court
will resolve the dispute, order the parties to file an appropriate motion, or direct the parties to call
the discovery hotline.

       A magistrate judge is available during business hours to immediately hear discovery
disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
Rule CV-26(e).

                                          COMPLIANCE

        A party is not excused from the requirements of this scheduling order by virtue of the fact
that dispositive motions are pending, the party has not completed its investigation, the party

                                                   6
     Case 4:18-cv-00672-ALM Document 41 Filed 04/04/19 Page 7 of 7 PageID #: 290



    challenges the sufficiency of the opposing party’s disclosure or because another party has failed
    to comply with this order or the rules.

            Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
    Procedure or this order may result in the exclusion of evidence at trial, the imposition of sanctions
    by the Court, or both. If a fellow member of the Bar makes a just request for cooperation or seeks
    scheduling accommodation, a lawyer will not arbitrarily or unreasonably withhold consent.
    However, the Court is not bound to accept agreements of counsel to extend deadlines imposed by
    rule or court order. See Local Rule AT-3(j).



                                                  TRIAL

            The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
    intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
    of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the
    evidence display system available in the courtroom. Copies of exhibits which will be handed to
    witnesses should be placed in a three ring binder, with an additional copy for the court. (To make
    it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
    colored binder such as black or dark blue. Defendant should use a light colored binder such as
    white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via a
    computer projection system, be sure there is a way for the court to view or read them separately
    so as to be able to understand motions and objections.

           Counsel are responsible for informing their clients and witnesses about courtroom dress
    requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
    newspapers, or eating.

                                           OTHER MATTERS

    1.     Please note the amendments to the Local Rules regarding motion practice. If a document
           filed electronically exceeds ten pages in length, including attachments, a paper copy of the
           filed document must be sent contemporaneously to the undersigned’s chambers in
           Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
.          bound to the left.

    2.     Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
           CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply
           before ruling on the motion.” Local Rule CV-7(f) (emphasis added).

           IT IS SO ORDERED.
           SIGNED this 4th day of April, 2019.



                                                     7

                                          ___________________________________
                                          AMOS L. MAZZANT
